Exhibit 10.11

FIRST AMENDMENT TO

CONSENT TO SUBLEASE

THIS FIRST AMENDMENT TO CONSENT TO SUBLEASE (“First Amendment”) dated as of
March 16, 2004, is made by and between Antigenics Inc., a Massachusetts
corporation having an address of 34 Commerce Way, Woburn, MA 01801, a wholly
owned subsidiary of Antigenics Inc., a Delaware corporation formerly known as
Aquila Biopharmaceuticals, Inc. (“Sublandlord”), GTC Biotherapeutics, Inc., a
Massachusetts corporation having an address at 175 Crossing Boulevard, Suite
410, Framingham, MA 01702 (“Subtenant”) and NDNE 9/90 Corporate Center LLC, a
Massachusetts limited liability company, having an address c/o National
Development, 2310 Washington Street, Newton Lower Falls, MA 02462
(“Overlandlord”) with respect to the following facts:

A. Overlandlord and Sublandlord are the parties to that certain Lease dated as
of September 19, 1997, as amended by (i) that certain First Amendment to Lease
(“First Amendment”) dated December 17, 1997, (ii) that certain Second Amendment
to Lease (“Second Amendment”) dated as of January 14, 1998, (iii) that certain
Third Amendment to Lease (“Third Amendment”) dated February 3, 1998, (iv) that
certain Fourth Amendment to Lease (“Fourth Amendment”) dated February 27, 1998,
(v) that certain Fifth Amendment to Lease (“Fifth Amendment”) dated as of
March 13, 1998 and (vi) that certain Sixth Amendment to Lease (“Sixth
Amendment”) dated as of March 16, 2004 and as affected by that certain Consent
to Assignment of Lease (“Consent”) dated May 8, 2001 (said Lease as amended and
affected by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment, the Sixth Amendment and the Consent is
hereafter the “Original Overlease”) pertaining to certain space comprised of
approximately 41,020 rentable square feet rentable square feet located on the
1st, 2nd and 3rd floor(s) (the “Premises”) of a building owned by Overlandlord
and known as and numbered 175 Crossing Boulevard, Framingham, Massachusetts (the
“Building”);

B. Sublandlord and Subtenant are parties to that certain Sublease Agreement (the
“Original Sublease”) dated July 16, 2002 relating to a part of the Premises
under the Original Lease;

C. Overlandlord consented to the Original Sublease in accordance with and
subject to the terms and provisions of that certain Consent To Sublease (the
“Original Consent” which term includes the General Conditions (the “Original
General Conditions”) as defined therein) dated July 16, 2002. “). All references
in this First Amendment to the General Conditions shall mean the Original
General Conditions as modified by this First Amendment.

D. The Original Overlease provides, inter alia, that Sublandlord may not enter
into any sublease without Overlandlord’s prior written approval and the Original
Consent provides, inter alia, that the Sublandlord and Subtenant may not amend
the Original Sublease or the Antigenics Leasehold Lease (as such term is used in
the Original Sublease and which is hereinafter called the “Original Leasehold
Lease”) without the Overlandlord’s consent; and



--------------------------------------------------------------------------------

E. Sublandlord has requested that Overlandlord consent to a second sublease (the
“PPM Sublease”) with PP Manufacturing Corporation (“PPM”) and the space covered
under the PPM Sublease includes the so-called “Tertiary Space” which Subtenant
has the right to sublease under the Sublease. The space (the “PPM Sublease
Space”) included under the PPM Sublease represents the balance of the Premises
leased under the Original Overlease and includes HVAC, electric, gas, water and
other equipment which serves the premises subleased by Subtenant under the
Original Sublease. The PPM Sublease Space also includes the utility/maintenance
room (i.e. the Utility Room as defined in the First Amendment to Sublease, as
such term is hereinafter defined), the Utility Systems (as defined in the
Sublease) which serve the space under the Sublease (as said term is hereinafter
defined).

F. Concurrently herewith, Sublandlord and Subtenant are entering into a First
Amendment to Sublease (the “First Amendment to Sublease”), a copy of which is
attached hereto as Exhibit A-l (the Original Sublease, as amended by the First
Amendment to Sublease is hereinafter called the “Sublease”) and a First
Amendment to Leasehold Lease (the “Leasehold Lease First Amendment”), a copy of
which is attached hereto as Exhibit A-1 (the Original Leasehold Lease as amended
by the Leasehold Lease First Amendment is hereinafter called the “Leasehold
Lease”). The premises subleased to Subtenant under the Sublease by virtue of the
First Amendment to Sublease excludes the Tertiary Space from the premises under
the Original Sublease and the premises leased under the resulting Sublease is
hereinafter called the “Sublease Premises”.

G. In connection with the foregoing, the Overlandlord and Sublandlord are
entering into the Sixth Amendment.

H. Sublandlord and Subtenant have presented the fully executed First Amendment
to Sublease and the Leasehold Lease First Amendment to Overlandlord for
Overlandlord’s review and approval.

Agreements

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Amendments To The Original Consent

Exclusive Of The Original General Conditions

1. Overlandlord hereby consents to the execution and delivery of the First
Amendment to Sublease and the Leasehold Lease First Amendment upon, and subject
to, the terms and conditions set forth in the Original Consent, as modified by
this First Amendment (the Original Consent, as modified by this First Amendment
is hereinafter referred to as the “Consent”).

 

-2-



--------------------------------------------------------------------------------

2. Sublandlord and Subtenant hereby acknowledge receipt of this First Amendment
and further acknowledge that Overlandlord’s consent contained herein is subject
to such Consent (including, without limitation, this First Amendment) and to all
of the other terms of the Consent, and that in the event of a conflict between
(a) the Consent (including, without limitation, this First Amendment) and
(b) the Sublease or any other agreement by and between Sublandlord and Subtenant
including, without limitation, the Leasehold Lease, the Consent, including,
without limitation, this First Amendment, shall control.

3. Paragraph 3 appearing on Page 2 of the Original Consent (such Paragraph 3
begins “Notwithstanding anything contained in the Sublease to the contrary” is
hereby deleted and the following is substituted therefor: “Notwithstanding
anything contained in the Sublease or the Original Consent to the contrary, as a
result of the subletting of the Subleased Premises to Subtenant and the
Additional Rent payable under the Sublease as the result of the Leasehold Lease,
Overlandlord is entitled to receive the amounts (the “Sublease Overages”) set
forth in Exhibit B to this First Amendment from Sublandlord pursuant to the last
sentence of Section 9.13(a) of the Overlease. Such Sublease Overage is
considered Additional Rent under the Overlease and shall be paid by Sublandlord
to Overlandlord as Additional Rent under the Overlease on or before the first
(1st) day of each and every calendar month. The Sublease Overage is subject to
increase upon any increase in the rent payable under the Sublease and/or the
Leasehold Lease from time to time (whether due to increased rates or additions
to the Subleased Premises or equipment demised under the Sublease and/or the
Leasehold Lease from time to time). In the event that the Overlease is
terminated, Overlandlord shall be entitled to continue to receive all such
Sublease Overages from amounts payable under the Leasehold Lease and, upon
notice from Overlandlord to Subtenant, Subtenant shall thereafter make all such
Sublease Overage payments directly to Overlandlord and such Sublease Overage
payments shall be credited against such Additional Rent otherwise payable by
Sublandlord in accordance herewith but shall not be credited against any Annual
Fixed Rent, Escalation Payments or other Additional Rent, sum or damages due
under the Overlease. Upon termination of the Overlease, if Overlandlord makes
the Election (as said term is hereinafter defined) the Sublease Overage amount
shall be payable to Overlandlord by Subtenant as Additional Rent under the
Sublease, as modified by the Consent (including, without limitation, this First
Amendment).”

4. In no event shall Sublandlord or Subtenant remove any of the Yield Up
Equipment described in Exhibit N of the Overlease from the Original Premises or
Property upon expiration or earlier termination of the Sublease Term.

5. Paragraph 5 appearing on Page 2 of the Original Consent (not Paragraph 5 of
the Original General Conditions) is hereby deleted.

6. All references in the Sublease to the Prime Lease shall mean the Prime Lease
(as defined therein), as amended by the Sixth Amendment.

7. The term “Antigenics Leasehold Lease” as used in the Original Consent means
the Antigenics Leasehold Lease referred to in Paragraph 10 of the Sublease and
attached to the Sublease as Exhibit C thereto, a true copy of which is attached
to the Original Consent as Exhibit C to the Sublease attached thereto. In
addition, the Equipment Lease referred to in the Original Consent is, in fact,
the Antigenics Leasehold Lease and both the Equipment Lease and the Antigenics
Leasehold Lease are referred to in this First Amendment as the Original
Leasehold Lease.

 

-3-



--------------------------------------------------------------------------------

ARTICLE II

Amendments to the Original General Conditions of

Original Consent to Sublease

1. Paragraph 3 of the Original General Conditions, including, without
limitation, subparagraphs 3 (a) and 3(b) is hereby deleted in its entirety and
the following is substituted therefor:

“3. (a) In the event of Overlease Termination (as hereinafter defined) prior to
the expiration or earlier termination of the Sublease, Overlandlord may (but
shall not be required to), at its sole discretion and election (the “Election”),
by written notice to Subtenant within one hundred twenty (120) days (the
“Election Period”) after Overlease Termination require Subtenant to be bound by
and agree to perform Subtenant’s obligations under the Sublease directly to and
for the benefit of Overlandlord as if the Sublease (as modified by the Consent,
including, without limitation, this First Amendment) were a direct agreement
between Overlandlord and Subtenant. If Overlandlord gives such Election as
provided herein, Subtenant shall be entitled to occupy the premises (the
“Sublease Premises”) leased pursuant to the Sublease (as modified by the
Consent, including, without limitation, this First Amendment) and shall be
automatically (without further act or deed) obligated to Overlandlord to perform
all obligations of the Subtenant under the Sublease (as modified by the Consent,
including, without limitation, this First Amendment) directly to and for the
benefit of Overlandlord as if the Sublease (as modified by the Consent,
including, without limitation, this First Amendment) were a direct agreement
between Overlandlord and Subtenant, but such Election shall not relieve
Sublandlord from any liability to Overlandlord under the Overlease. In the event
of such Election by Overlandlord, Subtenant agrees to execute and deliver at any
time and from time to time, upon request of Overlandlord, any instruments as
Overlandlord may elect to require to confirm the agreements of Subtenant
hereunder. In the event Overlandlord makes such Election, (1) Overlandlord shall
not (i) be liable to Subtenant for any act, omission or breach of the Sublease
by Sublandlord, (ii) be subject to any offsets or defenses which Subtenant might
have against Sublandlord, (iii) be bound by any rent or additional rent which
Subtenant might have paid in advance to Sublandlord, (iv) be bound to honor any
rights of Subtenant in any security deposit, letter of credit or advance rent
made with or paid to Sublandlord by Subtenant except to the extent Sublandlord
has specifically assigned and turned over such security deposits and advance
rent to Overlandlord, (v) be bound to honor any exercise of any Option to
Extend, if any, or to renew the term of the Overlease, if any, (vi) be bound by
any Right of First Offer or other Offer rights or other similar provisions, if
any, set forth in the Overlease, (vii) be bound by any free rent periods or
reduced rent periods, if any, set forth in the Sublease or Overlease (nor shall
Subtenant have the benefit thereof), (viii) have any obligation or liability to
Subtenant in any way related to any arrangements made between Sublandlord and

 

-4-



--------------------------------------------------------------------------------

Subtenant with respect to Subtenant’s use of any furniture, fixtures or
equipment, owned, leased or otherwise provided or agreed to be provided by
Sublandlord, (ix) have any obligation to the Subtenant under or with respect to
(nor shall Subtenant have the benefit of) any of Excluded Provisions (as said
term is hereinafter defined) or be obligated to make or provide any tenant
improvements or other work in (or provide any work or other allowances to
Subtenant with respect to) the Sublease Premises, (2) the Sublease and the term
thereof shall not terminate or expire by virtue of any matter constituting
Overlease Termination occurring prior to the date of such Election, including,
without limitation, any termination of the term of the Overlease which occurs
prior to or contemporaneously with the making of such Election, (3) the
Overlandlord shall have no liability or responsibility to the Subtenant if PPM
or any other present or future user, tenant, subtenant or occupant of the PPM
Space fails to permit Subtenant access to any of the PPM Space, including,
without limitation, the restrooms, corridors or Utility Service Area (as defined
in the First Amendment to sublease), (4) Overlandlord shall have the benefit of
all reservations and rights granted or reserved to the Overlandlord under the
Overlease and shall also have the right (but not the obligation) to enter upon
the premises subleased under the Sublease (the “Sublease Premises”) to make such
repairs and alterations to the heating, ventilating, electric, water, gas,
telephone, and other utilities and lines which serve other areas of the Building
and/or serve, or will serve, any other space, user, tenant or occupant located,
or to be located, on any other portion of the floor or floors on which the
Sublease Premises are located or which are located elsewhere in the Building,
but, in excising rights under this clause (4), Overlandlord will use good faith
efforts to minimize interference with Subtenant’s use of the Sublease Premises,
(5) Overlandlord shall (if and only if it makes the Election), subject to all
the terms and provisions of the Consent (including, without limitation,
Paragraphs 3 (a) through and including 3(f) of this First Amendment and
Paragraph 10 of the General Conditions) and so long as no default on the part of
the Subtenant shall have occurred under the Sublease (as modified by the
Consent, including, without limitation, this First Amendment) perform all
obligations of the Sublandlord under the Sublease (as modified by the Consent,
including, without limitation, this First Amendment) which first arise from and
after the date of the Election, directly to and for the benefit of the Subtenant
as if the Sublease (as modified by the Consent, including, without limitation,
this First Amendment) were a direct agreement between Overlandlord and
Subtenant, (6) Overlandlord shall have no obligation or liability to Subtenant
on account of any failure of the Sublease Premises to comply with any applicable
laws, ordinances, rules or regulations, including without limitation, the
so-called “Americans With Disabilities Act” and (7) Overlandlord shall have no
obligation to maintain, repair or replace any HVAC, electric or other systems or
equipment nor provide any services, in any such case, except as expressly
provided in the Overlease, but, if Overlandlord so elects, Overlandlord shall
have the right to enter into the Sublease Premises and perform such repairs,
maintenance, alterations and additions to any Utilities (including, without
limitation, HVAC systems) located within the Sublease Premises which serve (now
or in the future) any other space or area within the Building, but, in
exercising rights under this clause (7), Overlandlord will use good faith
efforts to minimize interference with Tenant’s use of the Sublease Premises.

As used herein, the term “Excluded Provisions” shall mean the Excluded
Provisions of the Sublease and the Excluded Provisions of the Overlease, as such
terms are hereinafter defined. The following provisions are the Excluded
Provisions of the

 

-5-



--------------------------------------------------------------------------------

Sublease: (A) Sections d, e and f of Section 2 (which Section 2 is entitled
“Prime Lease”); (B) the third sentence in Section 8 (which Section 8 is entitled
“Condition of Subleased Premises”) and which begins “Notwithstanding the above,
Sublessor hereby agrees” and through the end of clause d of that sentence (it
being understood that Overlandlord shall have no responsibility for the
Sublessor Tasks referred to in the sublease) (C) the following provisions of
Section 9 (entitled “Obligation to Provide and Maintain Services): 9.a, 9.a.i,
9.a.ii, 9.a.iii, 9.a.iv (except that the Tenant’s Utility Charge shall be
subject to increase based on any change in use or percentage of office and
laboratory space of the Sublease Premises or an increase in the actual rates
charged to Overlandlord by the utility providers), 9.a.iv, 9.a.v (except that
failure to pay Tenant’s Utility Charge when due shall constitute a Monetary
Default under Paragraph 14 of the Sublease), 9.a.vi, 9.a.vii and 9.a.viii,
9.b.i, the balance of 9.b.ii after the word “(“Acceptance”)”, the balance of
9.c. following the words “Premises leased by the Sublease (it being further
agreed that the term “Utility Rates” shall be deemed to mean Tenant’s Utility
Charge”); (D) Section 10 (which Section 10 is entitled “Antigenics Leasehold
Lease”); (E) Paragraph c. of Section 11 entitled “Right to Sublease Premises”;
(F) Section 12 (which Section is entitled “Assignment and Subletting”) except
the sentence which commences “Sublessee agrees to pay all of Sublessor’s
reasonable attorneys’ fees”; (G) in Section 17, the Overlandlord’s address for
notices is as set forth in the Overlease Lease; (H) the Sublessor’s agreements
and obligations under Section 18 entitled “Brokerage Commission”; (I) Section 20
entitled “Sublessor’s Representations and Warranties; (J) Section 21 entitled
“Arbitration”; (K) Section 23 entitled “Covenant of Quiet Enjoyment”; (L) the
first sentence of Section 24.a to the extent it does not include the Consent,
including, without limitation, this First Amendment; (M) Section 26 (added by
the First Amendment to Sublease) entitled “Leased Premises Monitoring System”;
(N) any provision of the Sublease which requires (i) the provision of any
equipment, services or utilities which are not expressly required to be provided
by Overlandlord under the terms of the Overlease or (ii) any maintenance, repair
or replacement or other obligation which is not required of the Overlandlord
under the Overlease.

The following provisions are the Excluded Provisions of the Overlease: (A) Any
obligation to provide meters for electricity or other utilities, (B) Exhibit A
(Plan of Premises), (C) Section 2.3(c) (re-measurements), (D) Section 3
(Commencement Date; Improvements) exclusive of (i) Section 3.7(b)
(installations), (ii) Section 3.8 (general provisions) and (iii) the last
sentence of Section 3.10 (Changes in Building or Lot), each of which Sections
3.7(b) and 3.8 and the last sentence of Section 3.10 are incorporated into the
Sublease, (E) the first sentence of Section 8.3 (Electricity, Water and Gas),
(F) Section 8.7 (Representations), (G) 13.6 (Brokerage), (H) 13.8 (Security
Deposit) and 13.12 (Landlord’s Holdover Contribution); (I) Exhibit D (Building
Construction Work), Exhibit E (Tenant’s Plans and Specifications), Exhibit G
(Option’to Extend, Right of First Offer), and Exhibit J (Plan of First Offer
Space), (J) the definitions “Landlord’s Construction Representative”, “Tenant’s
Construction Representative”, “Anticipated Term Commencement Date, “Commencement
Date”, “Landlord’s Holdover Contribution” and “Tenant’s Access Date” in
Section 1; and such other definitions in Section 1 and such other terms of the
Prime Lease as are inapplicable, inconsistent with, or specifically modified by
the terms of this Sublease or this Consent.

 

-6-



--------------------------------------------------------------------------------

Sublandlord hereby agrees that in the event of Overlease Termination (and
provided Overlandlord makes the Election) and subject to the provisions of
Section 3(b) hereof, at Overlandlord’s request, Sublandlord shall immediately
pay or transfer to Overlandlord any security deposits (whether in the form of
cash or letter of credit), rent or other sums then held by Sublandlord in
connection with the subleasing of the Sublease Premises. Such security deposit
may be applied by Overlandlord pursuant to the terms of the Sublease (as amended
by this Consent) in the event of any holding over or other default by the
Subtenant after an Overlease Termination and, in such case, without limiting the
generality of the foregoing, it is agreed and understood that in the event of a
default of the Subtenant under the Sublease (as amended by this Consent),
Overlandlord may use, apply or retain the whole or any part of the security
deposit to the extent it may so elect for the payment of any rent, additional
rent or other sum which Overlandlord may expend or be entitled to the payment
of, by reason of, or in connection with, any default of Subtenant under the
Sublease (as amended by this Consent) or this Consent or any failure of
Subtenant to pay, perform or observe any term, covenant, condition or provision
of the Sublease (as amended by this Consent) or this Consent, including, without
limitation, any late charges, interest payments or any damages or deficiency in
the reletting of the Sublease Premises whether said damages or deficiency
occurred before or after summary proceedings or other re-entry by Overlandlord,
all holdover rent and charges and any and all sums, amounts and obligations set
forth in Section 11 of the Overlease and/or Section 14 of the Sublease (but in
no event shall Overlandlord have any obligation to (for purposes of this
Paragraph) provide Subtenant any notice, written or otherwise to establish a
Default of Subtenant or Event of Default or default under the Sublease (as
amended by this Consent) or otherwise given any written notice in order to draw
upon any letter of credit or cash or other form of security deposit). Subtenant
hereby agrees that under no circumstances whatsoever shall Overlandlord be held
in any way responsible or accountable for any security deposit, letter of credit
or any sums paid or delivered by Subtenant to Sublandlord unless and until and
to the extent that Overlandlord has actually received such Subtenant’s security
deposit from Sublandlord (designated as such) to be held and applied as the
Subtenant’s security deposit under the Sublease, and Subtenant shall have no
claim to any security or other deposit made by Sublandlord under the Overlease.
If Sublandlord does turn over the security deposit to Overlandlord and the
security deposit is in the form of a letter of credit, Subtenant shall, within
thirty (30) days of request by Overlandlord, provide Overlandlord (at
Subtenant’s sole expense) an amendment to the existing letter of credit under
the Sublease (a true copy of which letter of credit is attached hereto as
Exhibit A) substituting Overlandlord as the beneficiary thereunder, substituting
Overlandlord for Sublandlord thereunder, modifying Paragraph 2(A) of such letter
of credit to refer to the Sublease, as amended by the Consent, and such other
changes as Overlandlord may require (other than the amount) so that such letter
of credit will be available to be drawn upon by Overlandlord under the terms of
this Consent, all in form and substance satisfactory to Overiandlord). If
Sublandlord does not deliver any security deposit (whether cash or letter of
credit) to Overlandlord within thirty (30) days after the making of an Election
by Overlandlord, then Subtenant shall within fifteen (15) days after request
deliver to Overlandlord the security deposit (whether in the form of cash or
letter of credit) in the form and amount required under the Sublease which shall
then serve as the Subtenant’s security deposit under the Sublease. Overlandlord
may commingle any such security deposit with other funds of Overlandlord and
shall have no obligation to pay

 

-7-



--------------------------------------------------------------------------------

any interest thereon. If Overlandlord makes the Election, the Subtenant’s
liability under the Sublease (as amended by this Consent) shall not be limited
to the amount of the security deposit and if Overlandlord applies all or any
portion of the Subtenant’s security deposit to cure a default of the Subtenant,
the Subtenant shall immediately pay to the Overlandlord such amount as is
necessary to fully restore all amounts so applied by Overlandlord.

(b) Overlease Termination. As used in the General Conditions, the term
“Overlease Termination” means any event, which by voluntary or involuntary act
or by operation of law, causes the Overlease to be terminated, expire, or be
canceled including, but not limited to: (1) the termination of Sublandlord’s
leasehold estate by dispossession proceeding or otherwise and (2) termination of
the Overlease in accordance with its terms. If the Overlease and/or Sublease (as
the case may be) are rejected or disaffirmed pursuant to Section 365 of the
United States Bankruptcy Code as amended, or any future amendment thereto or any
successor or replacement statute or any other provision of the present or any
future Bankruptcy Code, for purposes of this Consent at the option of
Overlandlord, Overlease Termination will not be deemed to have occurred until
Overlandlord terminates the Overlease. Rejection of the Overlease or Sublease
(as the case may be) in any such bankruptcy proceeding shall not reduce, impair
or diminish Overlandlord’s rights hereunder nor release Subtenant from, or
reduce, impair or diminish Subtenant’s obligations under, any of the terms and
provisions of this Consent or the Sublease.

(c) Extension of Election Period. The Election Period may, at the option of
Overlandlord exercisable by reasonably prompt written notice of the exercise of
such option from Overlandlord to Subtenant, be extended for a period of thirty
(30) days beyond expiration of the period of any automatic stay under applicable
Bankruptcy Law, injunctions or court orders or the like. In no event shall
Subtenant have the right to claim that the Overlease or Sublease has been
terminated by operation of law or any other reason (except as a result of the
giving of written notice of termination of the Sublease by Overlandlord after
Overlandlord has made an Election) unless Subtenant shall have given
Overlandlord written notice (“Subtenant’s Notice”) of such termination and
Overlandlord shall have failed to give Subtenant written notice making the
Election (if it has not already made such Election) within thirty (30) days
after receipt of such Subtenant’s Notice (and, in all events, subject to
extension as provided in the first sentence of this Paragraph 3(c)).

(d) Utilities. Subtenant acknowledges that both Subtenant and Overlandlord have
been advised by Sublandlord that electricity, water, gas, heating, ventilating
and air conditioning (collectively, the “Utilities”) serving the Sublease
Premises may, in some cases, be separately metered as to the Sublease Premises
and, in other cases, may be metered in common with Utilities which serve the
entire Premises under the Overlease or parts of the Premises under the Overlease
which do not include the Sublease Premises (the portion of the entire Premises
under the Overlease, exclusive of the Sublease Premises is hereinafter called
the “Remaining Premises”). Subtenant acknowledges that Overlandlord shall have
no responsibility to Subtenant with respect to the accuracy of such advice by
Sublandlord and Landlord shall have no obligation to Subtenant to install any
meters for any Utilities serving the Sublease Premises, at any time, whether
before or after the making of an Election. If Landlord makes the Election, then,
for and with respect to periods subsequent to such date, the following terms
shall apply:

(i) Subtenant shall pay to Overlandlord monthly within ten (10) days of being
billed therefor, as additional rent, a sum equal to Tenant’s Utility Charge (as
said term is hereinafter defined).

 

-8-



--------------------------------------------------------------------------------

As used herein, the term “Tenant’s Utility Charge” shall mean an amount equal to
the product obtained by multiplying (a) the total utility charges (the “Total
Utility Charges”) for the entire area (the “Common Utility Area”) which
presently constitutes the entire Premises under the Overlease as measured by the
Common Utility Meters by (b) the Tenant’s Utility Percentage. As used herein,
the term “Common Utility Meters” shall mean those meters which measure the use,
demand and/or consumption of Utilities serving all or any part of the Common
Utility Area. As used herein, the term “Tenant’s Utility Percentage” shall mean
a fraction, the numerator of which shall be the rentable square footage of the
Sublease Premises (namely, 19,888 rentable square feet) as set forth in the
Sublease and the denominator of which shall be the rentable square footage of
the Common Utility Area, namely, approximately 41,020 rentable square feet;
provided, however, that if one hundred (100%) percent of the rentable square
footage in the Remaining Premises is not leased and occupied during any
particular period for which Tenant’s Utility Charge is payable, then the
denominator used in calculating Tenant’s Utility Percentage (and Tenant’s
Utility Charge) for such period shall be the sum of (a) rentable square footage
in the Remaining Premises which is in fact leased and occupied during the same
applicable period plus rentable square footage of the Sublease Premises (namely,
19,888 rentable square feet). If in Overlandlord’s judgment, Subtenant’s use of
electricity in the Sublease Premises is in excess of normal office usage (or, in
the case of the Subtenant’s laboratories, normal laboratory usage) or in excess
of the amount otherwise includable in Tenant’s Utility Charge or shall result in
an additional burden on the Building’s utility systems or additional cost on
account thereof, as the case may be, Subtenant shall upon demand reimburse
Overlandlord for all additional costs related thereto. Overlandlord, at
Subtenant’s expense, shall replace and install all ballasts, lamps and bulbs
(including, but not limited to, incandescent and fluorescent) used in the
Sublease Premises. All such replacements shall be of a type, color and size as
shall be designated by Landlord. Landlord shall not in any way be liable or
responsible to Subtenant for any loss, damage or expense which Tenant may
sustain or incur if the quantity, character, or supply of electricity is changed
or is no longer available or suitable for Tenant’s requirements.

(ii) Overlandlord shall, from time to time, also have the right elect to require
Subtenant to directly pay the utility company providing the same (or, at
Overlandlord’s election, reimburse Overlandlord, within ten (10) days after
demand) for all Utility. Charges which now or hereafter are separately metered
as to the Sublease Premises only, in which event, such separately metered
charges shall not be included in the Total Utility Charges used in determining
Tenant’s Utility Charge. Landlord also reserves the right to elect, from time to
time, to install meters and related equipment in order to separately meter all
or any part of the Utility use, consumption and/or demand allocable to the
Sublease Premises at Subtenant’s sole cost and expense and, in such case, from
and after such installation, Tenant shall pay all charges as measured through
such meters directly to the Utility which provides such service and such
separately metered charges so paid by Subtenant shall not be included in the
Total Utility Charges for purposes of determining the Tenant’s Utility Charge
payable by Subtenant.

 

-9-



--------------------------------------------------------------------------------

(iii) Subtenant acknowledges that the Operating Cost Escalation (as such term is
defined in the Overlease) under the Overlease which constitutes part of the
Additional Rent Subtenant is obligated to pay under the Sublease, and
Subtenant’s share thereof under the Sublease, also include, utility costs for
the Property (as such term is defined in the Overlease) which are payable by
Subtenant as part of the Operating Cost Escalation included within Subtenant’s
Additional Rent obligation under the Sublease, in addition to the Tenant’s
Utility Charges. In addition, notwithstanding that Exhibit B to the Sublease
sets forth specific amounts for so-called “CAM Escalations” and “RE Tax
Escalations”, the amounts of such CAM Escalations and RE Tax Escalations which
are payable by Subtenant as Additional Rent under the Sublease are subject to
increase from time to time as Landlord’s Operating Costs and the Real Estate
Taxes (as such terms are defined in the Overlease) increase, all in accordance
with the provisions of the Overlease. If Overlandlord makes the “Election”, the
terms “Tenant’s Proportionate Share” (as defined in the “Overlease”) and the
term “Sublessee’s Proportionate Share (as defined in the Sublease) shall mean
17.12% so that Subtenant’s Real Estate Tax Escalation and Operating Cost
Escalation will be calculated using 17.12% of such costs for the entire
Property.

(e) Some portion of the Utility Systems (as said term is defined in the
Sublease) as well as some of the equipment through which the Utility Services
(as said term is defined in the Sublease) are provided may be located within the
Sublease Premises and some is located in the PPM Space. Subtenant agrees that it
will not remove any Utility Related Equipment (as said term is hereinafter
defined), any of what may constitutes Landlord’s Retained Property under the
Overlease, from the Sublease Premises prior to expiration of the term of the
Sublease unless it concurrently replaces the same with equipment of equal
utility and value and which will continue to provide all of the Utility Services
required under the Sublease or as may be necessary or required to operate any
HVAC, electric, water or gas or other utility systems which serve parts of the
Remaining Premises or which serve the Utility Systems within the Sublease
Premises or the PPM Space. As used herein, the term “Utility Related Equipment”
shall mean any HVAC, water, electric, gas, telephone, plumbing, Tel/Data and
other utility equipment and lines which serve or are related to services to
provided under the Sublease or service within or serving any part of the
Remaining Premises.

Further, Subtenant will not alter or modify any of the Utility Related Equipment
or any other systems involved in Utilities which serve or affect the Sublease
Premises or Remaining Premises or any of what may constitute Landlord Retained
Property without the prior written consent of the Landlord which consent will
not be unreasonably withheld, conditioned or delayed and will permit
Overlandlord and its representatives and designees (if Overlandlord should so
elect) access to the Sublease Premises for the purpose of maintaining, repairing
and replacing any Utility Systems and Utility services and/or for the purposes
of separating Utilities and metering and/or check metering the same (it being
agreed that Overlandlord has and will have, no obligation to do any of the
foregoing) (but, in the exercise of rights under this sentence, Landlord will
use good faith efforts to minimize interference with Tenant’s use of the
Sublease Premises).

 

-10-



--------------------------------------------------------------------------------

In addition, upon expiration or early termination of the Sublease, at the option
of Overlandlord, Subtenant shall leave on the Sublease Premises and transfer and
assign to Overlandlord or its designee such of the Landlord’s Retained Property
and such of the Utility Related Equipment as Overlandlord may elect to retain.
Subtenant agrees to consult with Overlandlord concerning the foregoing (and also
concerning all Utility metering issues) from time to time as Overlandlord may
require.

Nothing contained in this Consent shall be deemed to imply or require that
Overlandlord has any obligation to provide, repair, maintain or replace any HVAC
or other Utility Systems or Utility Services or the Utility Related Equipment or
Landlord’s Retained Property or other Utility equipment or lines either under
the Sublease or the PPM Sublease.

(f) In no event shall Overlandlord have any liability or responsibility to
Sublandlord or Subtenant for any act or omission of PPM or any other tenant,
subtenant, person or entity within or with respect to the Sublease Premises or
any Utilities or systems or equipment therein or in the PPM Space or providing
service thereto nor on account of any of the rights of PPM under the PPM
Sublease.

ARTICLE III

Miscellaneous

 

1. As a condition to the effectiveness of the within First Amendment, as
additional rent under the Overlease, Sublandlord shall, within ten (10) days
after invoice, reimburse Overlandlord for all costs and expenses including
without limitation, attorneys fee sustained or incurred by Overlandlord in
connection with Sublandlord’s request for Overlandlord’s consent to the
execution and delivery of the First Amendment to the Sublease including, without
limitation, review of the Sublease, the Original Consent, the Overlease and
preparation and negotiation of this First Amendment, the Sixth Amendment and all
matters related thereto.

 

2. Submission of this document to the Sublandlord and/or the Subtenant shall
have no binding effect and shall not be deemed or construed to mean that
Overlandlord has consented or will consent to the subletting contemplated by the
Sublease. Execution of this First Amendment by Sublandlord and/or Subtenant and
delivery thereof to Overlandlord shall similarly have no binding effect unless
and until Overlandlord has approved, executed and delivered this First Amendment
to both Sublandlord and Subtenant. In submitting this document to Sublandlord
and/or Subtenant, Overlandlord hereby reserves any and all rights, privileges
and protections afforded to Overlandlord under the Overlease and the Original
Consent, at law and in equity.

 

-11-



--------------------------------------------------------------------------------

3. Sublandlord was incorrectly identified in the Original Consent, Original
Sublease and Original Leasehold Lease as “Antigenics, Inc.”. No comma should
appear in the name of the Sublandlord and Sublandlord is correctly identified in
this First Amendment.

Except as amended and modified hereby, all the terms, covenants and provisions
of the Original Consent and the Original General Conditions are hereby ratified
and affirmed.

[Remainder of Page Intentionally Left Blank]

 

-12-



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first written above.

 

OVERLANDLORD:     SUBLANDLORD: NDNE 9/90 Corporate Center LLC     Antigenics
Inc. By:   NDNE 9/90, INC.       Its:   MANAGER       By:   /s/ [Illegible]    
By:   /s/ Jeff Clark Its:   Exec VP     Its:   CFO   hereunto duly authorized  
    hereunto duly authorized       SUBTENANT:       GTC Biotherapeutics, Inc.  
    By:   /s/ John B. Green       Its:   SVP and CFO       hereunto duly
authorized

NDNE0108

March 10, 2004

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

Letter of Credit Furnished to Sublandlord by Subtenant

as Security Deposit under Sublease

 

-14-



--------------------------------------------------------------------------------

LOGO [g38122img001.jpg]

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVB02IS4413

DATE: JULY 18, 2002

BENEFICIARY:

ANTIGENICS, INC.

34 COMMERCE WAY

WOBURN, MA 01801

AS “SUBLANDLORD”

APPLICANT:

GTC BIOTHERAPEUTICS, INC.

175 CROSSING BLVD., SUITE 410

FRAMINGHAM, MA 01702

AS “SUBTENANT

AMOUNT: US$200,000.00 (TWO HUNDRED THOUSAND AND 00/100 U.S. DOLLARS)

EXPIRATION DATE: JULY 18, 2003

LOCATION: AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVB02IS4413 IN
YOUR FAVOR AVAILABLE BY YOUR DRAFT DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
“B” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 

2. A DATED CERTIFICATION FROM THE BENEFICIARY SIGNED BY AN AUTHORIZED OFFICER,
FOLLOWED BY ITS DESIGNATED TITLE, STATING THE FOLLOWING:

 

(A) “THE AMOUNT REPRESENTS FUNDS DUE AND OWING TO US AS A RESULT OF AN EVENT OF
DEFAULT BY APPLICANT WITH RESPECTS TO ONE OR MORE OF THE TERMS OF THAT CERTAIN
ANTIGENCIS LEASEHOLD LEASE AGREEMENT BY AND BETWEEN BENEFICIARY, AS SUBLANDLORD,
AND APPLICANT, AS SUBTENANT.”

OR

 

(B) “WE HEREBY CERTIFY THAT WE HAVE RECEIVED WRITTEN NOTICE FROM SILICON VALLEY
BANK THAT LETTER OF CREDIT NO. SVB02IS4413 WILL NOT BE RENEWED, AND THAT WE HAVE
NOT RECEIVED A REPLACEMENT OF THIS LETTER OF CREDIT FROM APPLICANT SATISFACTORY
TO US AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE OF THIS LETTER OF
CREDIT.”

PARTIAL DRAWS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS
HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE
BENEFICIARY UNLESS IT IS FULLY UTILIZED DRAFT(S) AND DOCUMENTS MUST INDICATE THE
NUMBER AND DATE OF THIS LETTER OF CREDIT.

3003 TASMAN DRIVE | SANTA CLARA, CA, U.S.A. 95054 | www.svb.com

PHONE: 408-654-7400 | DIRECT LINE: 408-654-7736 | FAX: 408-496-2418 OR
408-969-6510

SWIFT ADDRESS SVBKU6S / TELEX NO. 6732567 / ANSWERBACK SVBTF

 

PAGE 1 OF 2



--------------------------------------------------------------------------------

LOGO [g38122img001.jpg]

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVB02IS4413

DATED JULY 18, 2002

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU AND THE APPLICANT BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE
ABOVE ADDRESSES THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE
CURRENT EXPIRATION DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE
AUTOMATICALLY EXTENDED BEYOND DECEMBER 31, 2006.

THIS LETTER OF CREDIT MAY ONLY BE TRANSFERRED IN ITS ENTIRETY BY THE ISSUING
BANK UPON OUR RECEIPT OF THE ATTACHED “EXHIBIT A” DULY COMPLETED AND EXECUTED BY
THE BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENTS, IF ANY, WITH THE PAYMENT OF OUR TRANSFER FEE OF  1/4 OF 1% OF THE
TRANSFER AMOUNT (MINIMUM USD250.00). THE TRANSFEREE FEE WILL BE PAID BY THE
BENEFICIARY.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS PRIOR TO 10:00 A.M.CALIFORNIA TIME, ON A BUSINESS DAY AT
OUR OFFICE (THE “BANK’S OFFICE”) AT: SILICON VALLEY BANK, 3003 TASMAN DRIVE
SANTA CLARA, CA 95054, ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION
OR BY FACSIMILE TRANSMISSION AT: (408) 654-6211 OR (408) 496-2418; AND
SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO; (408) 654-7120 OR (408) 654-3052),
ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW
BY OVERNIGHT COURIER SERVICE; PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR
OR DISHONOR ON THE BASIS OF PRESENTATION BY FACSIMILE ALONE AND WILL NOT EXAMINE
THE ORIGINALS.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK DURING
NORMAL BUSINESS HOURS OF THE BANK’S OFFICE WITHIN TWO (2) BUSINESS DAYS AFTER
PRESENTATION.

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER Of
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE.
PUBLICATION NO. 500.

 

/s/ Evelio G. Barairo     /s/ Cesar Agoncillo Evelio G. Barairo     Cesar
Agoncillo AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

3003 TASMAN DRIVE | SANTA CLARA, CA, U.S.A. 95054 | www.svb.com

PHONE: 408-654-7400 | DIRECT LINE: 408-654-7736 | FAX: 408-496-2418 OR
408-969-6510

SWIFT ADDRESS SVBKU6S / TELEX NO. 6732567 / ANSWERBACK SVBTF

 

PAGE 2 OF 2



--------------------------------------------------------------------------------

LOGO [g38122img001.jpg]

EXHIBIT “A”

 

DATE:

   TO:    SILICON VALLEY BANK         

3003 TASMAN DRIVE

SANTA CLARA, CA 95054

ATTN: INTERNATIONAL DIVISION.

STANDBY LETTERS OF CREDIT

   RE:   

STANDBY LETTER OF CREDIT

NO. SVB02IS4413 ISSUED BY

SILICON VALLEY BANK. SANTA CLARA

L/C AMOUNT:

GENTLEMEN:

FOR VALUE RECEIVED. THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS Of THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER. ALL RIGHTS Of THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED-HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

SINCERELY,

 

   (BENEFICIARY’S NAME)    SIGNATURE OF BENEFICIARY   SIGNATURE AUTHENTICATED   
(NAME OF BANK)    AUTHORIZED SIGNATURE

3003 TASMAN DRIVE | SANTA CLARA, CA, U.S.A. 95054 | www.svb.com

PHONE: 408-654-7400 | DIRECT LINE: 408-654-7736 | FAX: 408-496-2418 OR
408-969-6510

SWIFT ADDRESS SVBKU6S / TELEX NO. 6732567 / ANSWERBACK SVBTF



--------------------------------------------------------------------------------

EXHIBIT “B”

 

DATE: _______________

   REF.NO. _____________

AT SIGHT OF THIS DRAFT

  

PAY TO THE ORDER OF                                         
                                              US$
________________________________

USDOLLARS                                         
                                        
                                        
                                                 

_________________________________________________________________________________________________

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO.                                          DATED
                        .

TO: SILICON VALLEY BANK

  

3003 TASMAN DRIVE

    

SANTA CLARA, CA 95054

   (BENEFICIARY’S NAME)         Authorized Signature

GUIDELINES TO PREPARE THE DRAFT

 

1. DATE: ISSUANCE DATE OF DRAFT.

 

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

 

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

 

4. US$: AMOUNT OF DRAWING IN FIGURES.

 

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AND ASK FOR:

ALICA DA LUZ: 408-654-7120

CESAR AGONCILLO: 408-654-3052



--------------------------------------------------------------------------------

Exhibit A–1

FIRST AMENDMENT TO SUBLEASE

This FIRST AMENDMENT TO SUBLEASE (this “Amendment”) is made as of MARCH 16,
2004, by and between Antigenics Inc. (“Sublessor”), a Massachusetts corporation
formerly known as Aquila Biopharmaceuticals, Inc. with an address of 3 Forbes
Road, Lexington, Massachusetts 02421 and which is a wholly-owned subsidiary of
Antigenics Inc., a Delaware corporation, and GTC Biotherapeutics, Inc.
(“Sublessee”), a Massachusetts corporation, whose mailing address is 175
Crossing Boulevard, Suite 410, Framingham, Massachusetts 01702.

W I T N E S S E T H:

WHEREAS, Sublessor and Sublessee entered into a Sublease dated July 16, 2002
(the “Sublease”);

WHEREAS, Sublessor and Sublessee desire to amend the Sublease to delete
Sublessee’s option to sublease the “Tertiary Space” (as defined in the Sublease)
and otherwise as provided below.

NOW THEREFORE, for good and valuable consideration, the mutual receipt and legal
sufficiency of which is hereby acknowledged, Sublessor and Sublessee do hereby
agree as follows:

1. Amendment of Third Whereas Clause. The third Whereas clause of the Sublease
is deleted in its entirety.

2. Amendment to Section 1(i). The definition of Sublease Termination Date in
Section 1(i) of the Sublease is deleted in its entirety and replaced with the
following: “subject to Section 25 hereof, September 30, 2010.”

3. Amendment of Section 1(j). Section 1(j) of the Sublease is deleted in its
entirety and replaced with the following: “the Subleased Premises consists of
the Primary Space and the Secondary Space as shown on the sketch plan attached
hereto as Exhibit A attached hereto.”

4. Amendment of Sections 1(n) and 1(o). Sections 1(n) and 1(o) of the Sublease
are hereby deleted in their entirety.

5. Amendment of Section 4(b). Section 4(b) of the Sublease is amended by adding
the words “or Sublessor may” after the second occurrence of the words
“Additional Rent,” in the second sentence thereof.

 

-1-



--------------------------------------------------------------------------------

6. Amendment of Section 5(a). Section 5(a) of the Sublease is deleted in its
entirety and replaced with the following: “be in the stated original amount of
not less than Two Hundred Thousand and 00/00 Dollars ($200,000.00);”

7. Amendment of Section 8. The third sentence of Section 8 is amended by
deleting the phrase “, including the Tertiary Space,”.

8. Amendment of Section 9(a). Section 9(a) of the Sublease is amended by
(a) adding the words “At all times during the term of the Sublease,” at the
beginning thereof; (b) adding the phrase “or cause to be provided” after the
word “provide” in the first line thereof and by deleting the phrase “which are
located in the Tertiary Space” and replacing it with the following: “that are
located in the utility equipment area as shown on Exhibit A-1 attached hereto
(the “Utility Equipment Area”) in the second line thereof.

9. Amendment of Section 9(a)(i). Section 9(a)(i) of the Sublease is amended by
adding the phrase “or cause to be provided” after the word “provide” in the
second line thereof.

10. Amendment of Section 9(a)(ii). Section 9(a)(ii) of the Sublease is deleted
in its entirety.

11. Amendment of Section 9(a)(iii). Section 9(a)(iii) of the Sublease is amended
by adding the phrase “or cause to be provided” after the word “provide” in the
first line thereof and by deleting the phrase “utility/maintenance room located
in the Tertiary Space” with the following: “Utility Equipment Area”.

12. Amendment of Section 9(a)(v). The first sentence of Section 9(a)(v) of the
Sublease is amended by deleting the phrase “ Utility Services Termination Date”
and replacing it with: “Sublease Termination Date” each time it appears.

13. Amendment of Section 9(a)(vii). The first sentence of Section 9(a)(vii) of
the Sublease is amended by deleting the phrase “utility/maintenance room in the
Tertiary Space at its sole cost and expense until the Utility Services
Termination Date” and replacing it with the following: “utility/maintenance room
in Utility Equipment Area at its sole cost and expense until the Sublease
Termination Date”.

14. Amendment of Section 9(a)(viii). Section 9(a)(viii) of the Sublease is
amended by deleting the phrase “the earlier of the Sublease Termination Date or
the Sublessee’s occupancy of the Tertiary Space” with the following: “the
Sublease Termination Date”.

15. Section 9(b)(iii). Section 9(b)(iii) is deleted in its entirety.

16. Section 9(b)(iv). The second sentence of Section 9(b)(iv) is deleted in its
entirety.

17. Heading for Section 11 and Sections 11(a) and 11(b). The heading of
Section 11 is deleted in its entirety and is replaced with the following: “Right
to the Subleased Premises.” The first sentence of Section 11 and Sections 11(a)
and 11(b) are deleted in their entirety.

 

-2-



--------------------------------------------------------------------------------

18. Amendment of Section 14(a). Section 14(a) of the Sublease is amended by
deleting the words “Default, as defined in Section 11 of the Prime Lease,” and
replacing them with the word “default under the Prime Lease”.

19. Section 17. The second sentence of Section 17 is amended by deleting the
phrase “at 34 Commerce Way, Woburn, Massachusetts 01801, Attention: Mr. Neal
Gordon” and replacing it with the following: “at 3 Forbes Road, Lexington,
Massachusetts 02421, Attention: SVP of Operations”.

20. Section 18. The third sentence of Section 18 is deleted in its entirety.

21. Section 25. A new Section 25 is added to the Sublease as follows: “Early
Termination”. Sublessee shall have the right to terminate this Sublease provided
Sublessee shall satisfy the following conditions precedent: (i) there shall be
no default or event of default beyond any applicable grace and/or cure period
pursuant to Section 14 of this Sublease at the time Sublessee exercises its
right to terminate this Sublease or upon the date of termination, (ii) Sublessee
shall give Sublessor with written notice of its election to terminate this
Sublease with such notice being given not later than July 1, 2006 and
(iii) Sublessee has completely vacated the Subleased Premises and fulfilled its
obligations under Section 16 hereof no later than midnight on December 31, 2006.
Should Sublessee comply with the foregoing conditions precedent, the Sublease
Termination Date shall be December 31, 2006, and this Sublease shall terminate
effective at midnight on December 31, 2006. Should Sublessee fail to comply
strictly with any of the foregoing conditions precedent, the rights of Sublessee
under this Section 25 shall be null and void.

22. Section 26. A new Section 26 is added to the Sublease as follows: “Leased
Premises Monitoring System”. Sublessor agrees that it shall, at Sublessor’s sole
cost and expense, modify the Premises monitoring system for the Leased Premises
in such a manner that Sublessee has an independent system located in the
Subleased Premises to access data collected by the Premises monitoring system
with respect only to the “former animal facility” located in the Subleased
Premises, subject to receipt by Sublessor of the consent of Prime Lessor if such
consent is required. The design of such modifications and the specifications for
any equipment to be purchased and installed by Sublessor in connection with such
modifications shall be subject to Sublessee’s prior review and approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Sublessor
shall assign any warranties for the work performed in making such modifications
and for any such equipment to Sublessee.

23. Amendment of Exhibit A. Exhibit A to the Sublease is deleted in its entirety
and replaced with Exhibit A attached hereto.

24. Addition of Exhibit A-1. The Sublease is amended by adding Exhibit A-1
attached hereto to the Sublease.

25. Amendment of Exhibit B. Exhibit B to the Sublease is deleted in its entirety
and replaced with Exhibit B attached hereto.

 

-3-



--------------------------------------------------------------------------------

26. Broker. Sublessor and Sublessee each represent and warrant to the other than
it has not dealt with any broker in connection with this Amendment and will
indemnify and hold harmless the other from and against any loss and expenses
suffered by either of them as a result of such dealings with any broker.

27. Prime Lessor’s Consent. This Amendment shall be contingent upon the
Sublessor’s receipt of the Prime Lessor’s written consent to this Amendment.

28. Confirmation. Except as amended hereby, the Sublease is hereby confirmed and
continues in full force and effect.

29. Counterparts. This Amendment may be executed in one or more counterparts
which together shall constitute one instrument.

30. Prior Sublandlord Work. Sublessee hereby acknowledges and confirms to
Sublessor and Prime Lessor that all work and obligations of Sublessor under the
Sublease with respect to the Subleased Premises to be performed on or prior to
the date hereof has been fully performed to the satisfaction of the Sublessee as
of the date hereof, except for the obligations in Paragraph 22 of this
Amendment.

31. Name of Sublessor. In the Sublease and the Consent to Sublease, a comma was
included in the name of the Sublessor in error. The comma in the name of the
Sublessor under the Sublease and the Consent to Sublease is hereby removed, and
the name Antigenics Inc. without a comma is hereby inserted as the correct name
of the Sublessor in the Sublease and the Consent to Sublease.

32. Terms; Section References. Terms used herein and not defined herein are used
herein as defined in the Sublease. References herein to Sections of the Sublease
which use “()” to denote clauses refer to applicable sections of the Sublease
even where such parentheses may not be used or “.” (or, at various points, “()”
or “.”) are used instead in the Sublease.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this. Amendment as a sealed
instrument, as of the date first above written.

 

SUBLESSOR: Antigenics Inc., a Massachusetts corporation By:   /s/ Jeff D. Clark
  Name:   Jeff D. Clark   Title:   CFO SUBLESSOR: GTC Biotherapeutics, Inc. By:
  /s/ John B. Green   Name:   John B. Green   Title:  

SVP and CFO

 

-5-



--------------------------------------------------------------------------------

Exhibit A

Primary Space – Third Floor

[Floor plan graphic omitted as not material to investors.]

 

-6-



--------------------------------------------------------------------------------

Exhibit A

Secondary Space – Second Floor

[Floor plan graphic omitted as not material to investors.]

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A-1

Sketch Plan

[Floor plan graphic omitted as not material to investors.]

 

-8-



--------------------------------------------------------------------------------

Exhibit B

 

-9-



--------------------------------------------------------------------------------

Antigenics Inc.

Sublease Agreement - Exhibit B

Updated: March, 2004

 

      Sq. Ft.
Total    Sq. Ft. - Utilities Alloc.         Office    Lab

Primary Space - Square Feet

     11,852    8,891    2,961

Secondary Space - Square Feet

     8,036    5,125    2,911                 

Total Square Feet

     19,888    14,016    5,872                 

Base rent per sq ft @ 7/1/02

   $ 21.38      

Base rent per sq ft @ 9/1/02

   $ 22.88      

Base rent per sq ft @ 9/1/06

   $ 24.38      

Monthly 2002 CAM Escalation 1

   $ 6,347.58      

Monthly 2002 RE Tax Escalation 1

   $ 4.834.68      

 

1

annual escalation of CAM & RE Tax to be passed through to sub-lessee at
appropriate % as invoiced by NDNE

 

Monthly
Sub-lease
Payments

  Jul-Aug
2002   Sep-Oct
2002   Nov-Dec
2002   Jan-Dec
2003   Jan-Dec
2004     Jan-Dec
2005     Jan-Aug
2006     Sep-Dec
2006     Jan-Dec
2007     Jan-Dec
2008     Jan-Dec
2009     Jan-Sep
2010  

Annual Fixed Rent (monthly installments)

  $ 21,116.31   $ 22,597.81   $ 22,597.81   $ 37,919.79   $ 37,919.79     $
37,919.79     $ 37,919.79     $ 40,405.79     $ 40,405.79     $ 40,405.79     $
40,405.79     $ 40,405.79  

CAM Escalation 1

    3,782.76     3,782.7     1,834.02     3,077.54     3,077.54       3,077.54  
    3,077.54       3,077.54       3,077.54       3,077.54       3,077.54      
3,077.54  

RE Tax Escalation 1

    2,881.17     2,881.17     1,396.89     2,344.03     2,344.03       2,344.03
      2,344.03       2,344.03       2,344.03       2,344.03       2,344.03      
2,344.03  

Leasehold Improvements Allocations

    —       —       9,231.61     17,533.00     17,533.00       17,533.00      
17,533.00       17,533.00       17,533.00       17,533.00       17,533.00      
17,533.00  

Leasehold Improvements Allocations Reduction (2004 Amendment)

    —       —       —       —       (2,500.00 )     (2,500.00 )     (2,500.00 )
    (2,500.00 )     (2,500.00 )     (2,500.00 )     (2,500.00 )     (2,500.00 )

Utilities Allocalion 2

    4,531.62     4,531.62     4,531.62     8,925.12     9,639.13       10,410.26
      11,243.08       12,142.53       13,113.93       14,163.04       15,296.08
      16,519.77                                                                
                         

Total Monthly Payments

  $ 32,311.86     33,793.36   $ 39,591.95     69,799.47     68,013.48     $
68,784.61     $ 69,617.43     $ 73,002.88     $ 73,974.28     $ 75,023.40     $
76,156.44     $ 77,380.13                                                      
                                   

 

1

annual escalation of CAM & RE Tax to be passed through to sub-lessee at
appropriate % as invoiced by NDNE

 

2

Utilities allocation charge calculated at $0.20/square foot for office and
$0.93/square foot for laboratory

An inflationary factor of 8% is used for calculating annual increases and
subject to adjustment based on actual rate increases of the Utility providers.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASEHOLD LEASE

This FIRST AMENDMENT TO LEASEHOLD LEASE (this “Amendment”) is made as of MARCH
16, 2004, by and between Antigenics Inc. (“Lessor”), a Massachusetts Corporation
with an address of 3 Forbes Road, Lexington, Massachusetts 02421 and which is a
wholly-owned subsidiary of Antigenics Inc., a Delaware corporation, and GTC
Biotherapeutics, Inc. (“Lessee”), a Massachusetts corporation, whose mailing
address is 175 Crossing Boulevard, Suite 410, Framingham, Massachusetts 01702.

W I T N E S S E T H:

WHEREAS, Lessor and Lessee entered into a Leasehold Lease dated July 19, 2002
(the “Leasehold Lease”);

WHEREAS, Lessor and Lessee desire to amend the Leasehold Lease to delete
Sublessee’s rights to lease equipment located in the “Tertiary Space” (as
defined in the Leasehold Lease) and otherwise as provided below.

NOW THEREFORE, for good and valuable consideration, the mutual receipt and legal
sufficiency of which is hereby acknowledged, Lessor and Lessee do hereby agree
as follows:

1. Amendment of Second Whereas Clause. The second Whereas clause of the
Leasehold Lease is deleted in its entirety and replaced with the following:
“WHEREAS, Lessor and Lessee entered into a Sublease Agreement dated July 16,
2002, as amended by First Amendment to Sublease dated MARCH 16, 2004 (the
Sublease Agreement, as amended, is referred to as the “Sublease”) for a portion
of the Leased Premises (the “Subleased Premises”).”

2. Amendment of the First Paragraph of Section 1. The first paragraph of
Section 1 of the Leasehold Lease (including subparagraphs (a), (b) and (c) is
deleted in its entirety and replaced with the following: “This Leasehold Lease
is for the term beginning on the Sublease Commencement Date and terminating on
the Sublease Termination Date, unless earlier terminated as provided in
Section 25 of the Sublease.”

3. Amendment of the Second Paragraph of Section 1. The second paragraph of
Section 1 of the Leasehold Lease is amended by deleting the first sentence in
its entirety and replacing it with the following: “During the term, Lessee
agrees to pay to Lessor the monthly rental amounts set forth as the Leasehold
Improvements Allocation, as adjusted by the Leasehold Improvements Allocation
Reduction (2004 Amendment), in Exhibit B of the Sublease (the “Leasehold Rent”)
on or before the first day of each month.”

4. Amendment of Section 2. The first and second sentences of Section 2 of the
Leasehold Lease is amended by deleting the phrase “Primary Space, Secondary
Space and the Tertiary Space” and replacing it with the phrase “Primary Space
and Secondary Space”



--------------------------------------------------------------------------------

each time they occur. The first sentence of Section 2 is amended by deleting the
reference therein to “Exhibit B” and replacing it with a reference to “Exhibit
A” attached hereto. The third sentence of Section 2 is deleted in its entirety
and replaced with the following: “Lessor shall have no further obligations with
respect to the Equipment after the Sublease Commencement Date.”

5. Amendment of Section 3 (a). Section 3(a) is amended by deleting the reference
therein to “Exhibit B” and replacing it with a reference to “Exhibit A” attached
hereto.

6. Amendment of Section 3 (d)(i). The first sentence of Section 3(d)(i) of the
Leasehold Lease is amended by deleting the phrase “for the Primary Space,
Secondary Space and Tertiary Space” and replacing it with the phrase “for the
Primary Space and Secondary Space”. The second sentence of Section 3(d)(i) of
the Leasehold Lease is amended by deleting the phrase “and in the event the
Lessee elects to exercise its option to sublease the Tertiary Space, January 1,
2007 with respect to Equipment located in the Tertiary Space”.

7. Amendment of Section 3 (d)(iv). The second sentence of Section 3(d)(i)of the
Leasehold Lease is amended by deleting the phrase “the Primary Space, Secondary
Space and Tertiary Space” and replacing it with the phrase “ the Primary Space
and Secondary Space”.

8. Amendment of Section 3 (e)(i). Section 3(e)(i) of the Leasehold Lease is
amended by deleting the phrase “the Primary Space, Secondary Space and Tertiary
Space” and replacing it with the phrase “ the Primary Space and Secondary
Space”. Section 3(i) is further amended by deleting the reference therein to
“Schedule C” and replacing it with a reference to “Exhibit A” attached hereto.

9. Amendment of Section 3 (f)(iii). Section 3(f)(iii) of the Leasehold Lease is
amended by (a) deleting the reference to “Exhibit C” and replacing it with a
reference to “Exhibit B” attached hereto, and (b) deleting the phrase “after the
earlier of the Sublease Termination Date or the Lessee’s leasing of the Tertiary
Space” and replacing it with “after the Sublease Termination Date”.

10. Amendment of the Section 10. The second sentence of Section 10 is amended by
deleting the phrase “34 Commerce Way, Woburn, Massachusetts 01801, Attention:
Mr. Neal Gordon” and replacing it with the following: “3 Forbes Road, Lexington,
Massachusetts 02421, Attention: SVP of Operations”.

11. Amendment of Exhibit A. Exhibit A to the Leasehold Lease is deleted in its
entirety and replaced with Exhibit A attached hereto.

12. Amendment of Exhibit B. Exhibit B to the Leasehold Lease is deleted in its
entirety and replaced with Exhibit B attached hereto.

13. Amendment of Exhibit C. Exhibit C to the Leasehold Lease is deleted in its
entirety.

14. Prime Sublessor Consent. This Amendment shall be contingent upon the
Sublessor’s receipt of the Prime Sublessor’s written consent to this Amendment.

 

-2-



--------------------------------------------------------------------------------

15. Confirmation. Except as amended hereby, the Leasehold Lease is hereby
confirmed and continues in full force and effect.

16. Counterparts. This Amendment may be executed in one or more counterparts
which together shall constitute one instrument.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as a sealed
instrument, as of the date first above written.

 

LESSOR: Antigenics, Inc., a Massachusetts corporation By:   /s/ Jeff D. Clerk  
Name: Jeff D. Clerk   Title: CFO LESSEE: GTC Biotherapeutics, Inc. By:   /s/
John B. Green   Name: John B. Green   Title: Illegible

 

-4-



--------------------------------------------------------------------------------

Exhibit A

Leasehold Lease Agreement

Breakdown of Equipment by Room

Updated: December 1, 2003

 

Space

  

Room Equipment

   Tag Number    Serial Number    Vendor

Illegible Facility - Second Floor

   246 6’ BSC (Ducted)    1226 Cambridge    56-1530IV       246 4’ BSC (Ducted)
   4223 Aquila       Nuaire    246 1 Getinge Autoclave    4220 Aquila      
Getinge

Illegible search Labs - Second Floor

               260 Fume Hood    No Tag       Labconco    262 1- 4’ BSC (Not
ducted)    4208 Aquila       Nuaire    262 1-6’BSC (Not Ducted)    4209 Aquila
      Nuaire    264 Cold Room          Bally



--------------------------------------------------------------------------------

Exhibit B

 

-6-



--------------------------------------------------------------------------------

Antigenics, Inc.

Leasehold Lease Agreement - Exhibit B

Additional Rent - Leasehold Improvements

Updated: November 14, 2003

PRIMARY SPACE

 

            PRIMARY SPACE         Total
Spending     Res & Admin
3rd Floor  

Gross Fixed Assets

    

Leasehold Improvements

     5,358,608       1,303,237                   

Total Gross Fixed Assets

     5,358,608       1,303,237  

Accum. Depr / Amort @ 12/31/01

    

Leasehold Improvements

     (1,370,825 )     (343,150 )                 

Total Accum Depr / Amort

     (1,370,825 )     (343,150 )                 

Net Gross Fixed Assets

   $ 3,987,783     $ 960,087                   

Net Equipment & Leasehold Improvements

   $ 3,987,783     $ 960,087                   

Lease Months Remaining @ 12/31/01

       104  

Amortization of LHI per Month

     $ 9,231.61             

 

Assets-Sublease Schedule Q4 03 Amendment   Assets @ 12 31 01



--------------------------------------------------------------------------------

Antigenics, Inc.

Leasehold Lease Agreement - Exhibit B (continued)

Additional Rent - Leasehold Improvements

Updated: November 14, 2003

SECONDARY SPACE

 

                  SECONDARY SPACE         Total
Spending     Res & Admin
3rd Floor     Research
2nd Floor     E-Prise Space
2nd Floor  

Gross Fixed Assets

        

Leasehold Improvements

     5,358,608       1,303,237       947,178       195,436                     
             

Total Gross Fixed Assets

     5,358,608       1,303,237       947,178       195,436  

Accum. Depr / Amort @ 12/31/02

        

Leasehold Improvements

     (1,818,334 )     (451,063 )     (321,405 )     (57,481 )                   
             

Total Accum Depr / Amort

     (1,818,334 )     (451,063 )     (321,405 )     (57,481 )                   
             

Net Gross Fixed Assets

   $ 3,540,274     $ 852,174     $ 625,773     $ 137,955                       
           

Net Equipment & Leasehold Improvements

   $ 3,540,274     $ 852,174     $ 625,773     $ 137,955                       
           

Lease Months Remaining @ 12/31/02

           92  

Amortization of LHI per Month

         $ 8,301.39                 

 

Assets-Sublease Schedule Q4 03 Amendment   Assets @ 12 31 02



--------------------------------------------------------------------------------

9/90 CORPORATE CENTER

175 CROSSING BOULEVARD

FRAMINGHAM, MASSACHUSETTS

Revised March 2004

EXHIBIT B

Antigenics Sublease to GTC Biotherapeutics Inc.

Calculation of Profit Sharing to Landlord

 

Period

   Landlord’s 50%
Share

July 02

   0.00

August 02

   0.00

September 02

   0.00

October 02

   0.00

November 02

   2,146.64

December 02

   2,146.64

January 03

   4,623.17

February 03

   4,623.17

March 03

   4,623.17

April 03

   4,623.17

May 03

   4,623.17

June 03

   4,623.17

July 03

   4,623.17

August 03

   4,623.17

September 03

   4,623.17

October 03

   4,623.17

November 03

   4,623.17

December 03

   4,623.17

January 04

   4,623.17

February 04

   4,623.17

March 04

   4,623.17

April 04

   3,373.17

May 04

   3,373.17

June 04

   3,373.17

July 04

   3,373.17

August 04

   3,373.17

September 04

   3,373.17

October 04

   3,373.17

November 04

   3,373.17

December 04

   3,373.17

January 05

   3,373.17

February 05

   3,373.17

March 05

   3,373.17

April 05

   3,373.17

May 05

   3,373.17

June 05

   3,373.17

July 05

   3,373.17

August 05

   3,373.17

September 05

   3,373.17

October 05

   3,373.17

November 05

   3,373.17

December 05

   3,373.17

January 06

   3,373.17

February 06

   3,373.17

March 06

   3,373.17

April 06

   3,373.17

May 06

   3,373.17

June 06

   3,373.17

July 06

   3,373.17

August 06

   3,373.17

September 06

   3,373.17

October 06

   3,373.17

November 06

   3,373.17

December 06

   3,373.17

January 07

   3,373.17

February 07

   3,373.17

March 07

   3,373.17

April 07

   3,373.17



--------------------------------------------------------------------------------

May 07

   3,373.17

June 07

   3,373.17

July 07

   3,373.17

August 07

   3,373.17

September 07

   3,373.17

October 07

   3,373.17

November 07

   3,373.17

December 07

   3,373.17

January 08

   3,373.17

February 08

   3,373.17

March 08

   3,373.17

April 08

   3,373.17

May 08

   3,373.17

June 08

   3,373.17

July 08

   3,373.17

August 08

   3,373.17

September 08

   3,373.17

October 08

   3,373.17

November 08

   3,373.17

December 08

   3,373.17

January 09

   3,373.17

February 09

   3,373.17

March 09

   3,373.17

April 09

   3,373.17

May 09

   3,373.17

June 09

   3,373.17

July 09

   3,373.17

August 09

   3,373.17

September 09

   3,373.17

October 09

   3,373.17

November 09

   3,373.17

December 09

   3,373.17

January 10

   3,373.17

February 10

   3,373.17

March 10

   3,373.17

April 10

   3,373.17

May 10

   3,373.17

June 10

   3,373.17

July 10

   3,373.17

August 10

   3,373.17

September 10

   3,373.17

Assumes that amendment to GTC sublease is effective on or about 04/01/04.

Assumes that GTC does not make election (by 07/01/06 ) to terminate sublease on
12/31/06.